Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 15, 1990, convicting him of robbery in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court’s initial charge was coercive, thereby denying him a fair trial, has not been preserved for appellate review (CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the claim is without merit inasmuch as the court’s instructions were essentially neutral and did not coerce the jurors to reach a certain verdict, or any verdict (see, People v Pagan, 45 NY2d 725; People v Bowen, 134 AD2d 356; cf., People v McGee, 76 NY2d 764; People v Cook, 176 AD2d 341).
We have considered the defendant’s contention that he was improperly sentenced to the maximum prison term permitted based upon the court’s dissatisfaction with his past criminal record and find it to be without merit (People v Burton, 150 AD2d 788; People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Miller and Copertino, JJ., concur.